AYRES, Judge.
This is a companion case to that of J Frank Johnston v. Bituminous Casualty Corporation, La.App., 169 So.2d 726.
*729Plaintiff is the collision insurer of the ^automobile of J. E. Stack, Jr., involved in -rthe collision in the companion case. The defendant is the public liability insurer of the J. Frank Johnston truck. J. E. Stack III, the driver of his father’s automobile, .and the insurer of that vehicle were made -third-party defendants. There was judg■ment in favor of defendant and plaintiff .appealed.
Defendant has, in this court, moved for .a dismissal of plaintiff’s appeal. However, in view of the conclusions reached as to ■the disposition of this cause on its merits, we do not deem it expedient or necessary -to determine the merits of the matters pre■sented in the motion to dismiss.
For the reasons assigned in the com-panion case, the judgment in the instant ■case is hereby affirmed at plaintiffs-appellants’ cost.
Affirmed.